Title: To John Adams from John Browne Cutting, 17 July 1790
From: Cutting, John Browne
To: Adams, John



Dear Sir
London 17th July 1790

I embrace the opportunity afforded me by a vessel that sails to day for Philadelphia to send you some newspapers and to tell You that the condition of the american seamen here claims the immediate attention of the Government of the United States.
In the absence of any person invested with consular or ministerial authority from Congress, I cou’d not endure to see my fellow citizens first subjected to the outrages of british press gangs, and then drag’d on board british ships of war to be scourged at the mere will and base discretion of every mean or malignant petty officer of the navy into the performance of services which our native seamen dread and detest. In this crisis I came forward and did and have done and am continually doing all that a zealous persevering individual cou’d or can do in his private capacity.
It is now necessary to state that every seaman of the United States is impress’d for and retain’d in the service of his britannic Majesty as a british subject.  Unless the Captain who ship’d him in America will positively swear that he was actually born in the United States and is a subject of them.  No Commander of a british bottom in the American Trade can take such an oath: consequently every American seaman who happen’d to arrive here since the 4th of last May in a British bottom is now on board a british ship of war.  Several applications have been made to me by seamen in this predicament—and some of these accompanied with strong evidence that the applicants were really natives of the United States.  In the next place there are several natives of G— Britain and Ireland who command American bottoms—but are unable—possibly unwilling to identify their american seamen by such an oath.  And lastly when an american commander of an american bottom has sworn point blank that such and such seamen are natives & subjects of America—and in consequence thereof I have press’d the Lords of the Admiralty for their discharge and for a written exemption against another impress and have obtain’d both—both have been violated —by a new press–gang.  On Wednesday evening last for instance such discharges and protections were totally disregarded: almost every american seaman in the thames—as well as mates of vessels and apprentices—were swept off in the night. Some of these have been hardly treated by inferior officers of the british navy.
It must be owned there are intrinsic difficulties in some cases to furnish even reasonable proof that a particular seaman is a subject of the United States but in some of the cases to which I allude the most clear and absolute proof had been given and in the manner prescribed by the Lords of the Admiralty themselves.
Perhaps no immediate remedy that wou’d be effectual can be invented by Congress.  A palliative wou’d be—the appointment of a consul here who might substitute prudence and management sustain’d by a suitable authority from the american government— for want in lieu of clear rules of proceeding and loftier powers than cou’d be now exercised here with utility to our country.
Clad with that mild and modest capacity—I am vain enough to believe that even I shou’d be enabled just now to render the United States essential service, which the experience and local knowledge of the past six weeks have afforded me peculiar facilities for performing in future.  But at any rate I feel it my indispensable duty to continue exerting every nerve in endeavours to procure the release of as many of these impressed american seamen as possible.  Before the late rigourous impress I had paved the way for liberating many of them—who have returned home rejoicing.  Nor do I now despond of procuring the discharge of some—to the birth and citizenship of whom their commanders are this day again to swear.  Patience, vigilance prudence and unwearied perseverance—are our only weapons.
I consider a war between Britain and Spain as inevitable— between Prussia and Austria as in the highest degree probable—Manifestos are expected to be published this evening.
I write this in the greatest haste— / Very respectfully and affectionately /  Yrs.

J. B. Cutting